UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-24452 PREMIER EXHIBITIONS, INC. (Exact name of registrant as specified in its charter) Florida 20-1424922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3340 Peachtree Road, NE, Suite 900, Atlanta, GA (Address of principal executive offices) (Zip Code) (404) 842-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] The number of shares outstanding of the registrant's common stock on July 11, 2014 was 49,053,044. PREMIER EXHIBITIONS, INC. AND SUBSIDIARIES QUARTERLY PERIOD ENDED MAY 31, 2014 TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 4. Controls and Procedures. 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 32 Item 1A Risk Factors. 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits. 32 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Premier Exhibitions, Inc. Condensed Consolidated Balance Sheets (in thousands, except share data) May 31, (Unaudited) February 28, ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit and other investments Accounts receivable, net of allowance for doubtful accountsof $352 and $392, respectively Merchandise inventory, net of reserveof $17 Income taxes receivable Prepaid expenses Other current assets Total current assets Artifacts owned, at cost Salvor's lien 1 1 Property and equipment, net of accumulated depreciationof $20,636 and $19,799, respectively Exhibition licenses, net of accumulated amortization of $5,905 and $5,857, respectively Film, gaming and other application assets, net of accumulated amortization of $1,257 and $1,101, respectively Other receivables, net of allowance for doubtful accounts of $902 and $892, respectively - - Goodwill Future rights fees, net of accumulated amortizationof $548 and $438, respectively Restricted cash - Restricted certificate of deposit - Deferred income taxes Deferred financing costs, net of accumulated amortizationof $0 50 - Long-term exhibition costs Subrogation rights Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Deferred revenue Deferred income taxes Current portion of capital lease obligations 40 39 Current portion of notes payable, net of discount of $0 and $66, respectively - Total current liabilities Long-Term liabilities: Lease abandonment Long-term portion of capital lease obligations 51 61 Long-term portion of royalty payable, net ofdiscount of $158 - Long-term portion of notes payable, net of discount of $21 and $134, respectively Total long-term liabilities Commitment and Contingencies Shareholders' equity: Common stock; $.0001 par value; authorized 65,000,000 shares; issued 49,050,377 and 49,044,378 shares, respectively; outstanding 49,048,368 and 49,042,369 shares, respectively 5 5 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less treasury stock, at cost; 2,009 shares (1
